Case: 1:20-cv-00169-SA-DAS Doc #: 4 Filed: 08/18/20 1 of 1 PagelD #: 14

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JAMES CURRY, JR. PLAINTIFFS
v. CIVIL ACTION NO, 1:20-cv-00169-GHD-DAS
NORTH MISSISSIPPI MEDICAL DEPARTMENT, P.A. DEFENDANT

ORDER OF RECUSAL AND TRANSFER
The undersigned hereby RECUSES himself from further participation in this cause. This

case in its entirety is hereby Pe. 9. District Judge Sharion Aycock.

SO ORDERED, this, the [6 day 0: of August, 2020
hil KM Da.

SENIOR U.S. DISTRICT JUDGE
